 

EXHIBIT 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made by and among Barrett
Business Services, Inc. (“BBSI”), and Michael L. Elich, an individual residing
at [●], WA 98607 (“Employee”). “BBSI” and "Employee" are collectively referred
to as the “Parties.” The Parties agree as follows:

 

1.                   Background. Employee was formerly employed as BBSI’s
President and Chief Executive Officer. Employee resigned as President and Chief
Executive Officer and as a director of BBSI on March 5, 2020, and Employee’s
employment with BBSI also ended as of March 5, 2020 (“Termination Date”). BBSI
has offered Employee severance pay, beyond which Employee would otherwise be
entitled, in consideration of Employee’s release and waiver of all claims
against BBSI arising from Employee’s employment with and termination of
employment from BBSI. Employee has been given adequate time within which to
consider this Agreement under the advice of an attorney of their choice and
enters into this Agreement voluntarily. Employee wishes to accept the severance
pay and agrees to abide by the covenants, terms and conditions set forth in this
Agreement.

 

2.                  Effective Date. Unless otherwise revoked by Employee as
provided in Paragraphs 17 and 18 below, this Agreement shall be effective on the
eighth (8th) day following the date Employee signs and returns this Agreement to
BBSI (the “Effective Date”).

 

3.                  Separation Pay. As separation pay, BBSI agrees to pay
Employee the lump sum of $1,200,000 (one million two hundred thousand dollars).
The separation pay is consideration for the terms of this Agreement, and
Employee acknowledges the adequacy of this consideration. BBSI shall make the
lump sum payment within fourteen (14) days of the date that Employee signs this
Agreement, so long as Employee does not revoke it pursuant to Section 16. The
separation pay shall be subject to all applicable payroll taxes and deductions.
Employee acknowledges and understands that it is Employee’s responsibility to
comply with any obligation to pay taxes with respect to any proceeds received
from BBSI in connection with this Agreement, and Employee agrees to indemnify
and hold BBSI harmless from any failure on Employee’s part to comply with those
obligations. BBSI will also reimburse employee for all business expenses
previously submitted including expenses in the amounts respectively of
$55,320.34 and $1,217.98. BBSI shall make such reimbursements within fourteen
(14) days of the date that Employee signs this Agreement, so long as Employee
does not revoke it pursuant to Section 16.

 

4.                  Release by Employee. In consideration of the promises made
and the separation pay provided herein, Employee hereby fully and forever
waives, releases and discharges and covenants not to sue BBSI and its current
and future agents, employees, attorneys, insurers, officers, shareholders,
directors, parent companies, subsidiaries and related companies and entities
(collectively the "Released Parties") from and against any and all liabilities,
claims, demands, actions and causes of action, suits, charges, damages, or other
demands or claims of any kind whatsoever known or unknown, foreseen or
unforeseen, including but not limited to those involving any matter arising out
of or in any way related, directly or indirectly, to Employee's employment with
BBSI or the termination thereof (the "Claims"). The Parties agree and
acknowledge that the Claims released include, but are not limited to, any Claims
or actions based upon any common law tort action, breach of contract, breach of
the covenant of good faith and fair dealing, misrepresentation, promissory
estoppel, wrongful discharge, fraud, defamation, privacy violations,
interference with contract, infliction of emotional distress, hiring, rehire or
reemployment rights, and any and all discrimination claims or rights to sue that
might be available to Employee under federal, state, or local statutes, laws,
regulations or ordinances, including but not limited to Title VII of the Civil
Rights Act; the Americans with Disabilities Act, as amended by the ADA
Amendments Act of 2008; the Family and Medical Leave Act; the Fair Labor
Standards Act; the Employee Retirement Income Security Act; the OFCCP laws and
related regulations, including Section 503 of the Rehabilitation Act, Section
4212 of the Vietnam Era Veterans Readjustment Act, and Executive Order 11246, as
amended; the Fair Credit Reporting Act; and any provisions of the Oregon
Constitution, and Oregon statutes and regulations concerning whistleblowing,
civil rights, wages and hours, employee leaves, and any other statutes
pertaining to employment.

 



SEPARATION AND RELEASE AGREEMENT

Page 1 of 7 

 

 

5.                   Claims Not Released by Employee. The general release and
waiver of claims in paragraph 6 does not require Employee to waive, release, or
discharge any claims that Employee cannot lawfully waive, including without
limitation claims for unemployment benefits, or workers’ compensation benefits,
and Employee represents that to the extent Employee has suffered a work-related
injury in the course of Employee’s employment with BBSI, Employee has already
reported such injury to BBSI. Employee’s release does not prohibit Employee from
filing with a charge with the Equal Employment Opportunity Commission, or other
similar federal or state administrative agencies, although Employee waives any
right to monetary relief related to such an administrative charge or complaint
or in an associated lawsuit. Employee’s release does not waive any rights to
vested benefits, such as pension or retirement benefits, the rights to which are
governed by the terms of applicable plan documents. Employee does not release
existing rights to indemnification pursuant to the certificate of incorporation
and/or by-laws or otherwise, and shall continue to benefit from D&O and other
insurance coverages to the same extent as other former BBSI executives
generally.

 

6.                   Release of Employee by BBSI. In consideration of the
promises made herein, BBSI hereby fully and forever waives, releases and
discharges and covenants not to sue Employee and his current and future agents,
employees, attorneys, insurers, and his heirs, executors and assigns
(collectively the "Employee Released Parties") from and against any and all
liabilities, claims, actions and causes of action, suits, charges, damages, or
other demands or claims of any kind whatsoever known or unknown, foreseen or
unforeseen, including but not limited to those involving any matter arising out
of or in any way related, directly or indirectly, to Employee's employment with
BBSI or the termination thereof (the "Company Claims"). The Parties agree and
acknowledge that the Company Claims released include, but are not limited to,
any Claims or actions based upon any common law tort action, breach of contract,
breach of the covenant of good faith and fair dealing, misrepresentation,
promissory estoppel, wrongful discharge, fraud, defamation, privacy violations,
and interference with contract.

 

Employee represents that he is currently not aware of (1) any potential claims
against him or Company that have not been disclosed to Company or (2) any facts
that reasonably could give rise to a claim against him or the Company that have
not been disclosed to Company. Employee understands that Company has relied upon
this representation in executing this release of Employee.

 

7.                  No Pending Lawsuits. The Parties represent that each has not
filed any lawsuits against the other or any of the other Released Parties or the
Employee Released Parties. Except as otherwise permitted under paragraphs 5 and
8, Employee promises and agrees that Employee will not do so at any time in the
future with respect to any Claims which arose on or before the Effective Date of
this Agreement.

 



SEPARATION AND RELEASE AGREEMENT

Page 2 of 7 

 

 

8.                  Protected Rights. Nothing in this Agreement is intended to
or shall interfere with Employee's rights under federal or state laws to file a
charge or complaint with any federal or state regulatory authority ("Government
Agencies"). Employee further understands that this Agreement does not limit
Employee's ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted, without
notice to BBSI. However, Employee expressly waives and releases any right of
Employee to recover monetary relief related to such an administrative charge or
complaint or in an associated lawsuit.

 

9.                   Ownership of Claims by Employee. Employee represents and
warrants that Employee has not assigned or transferred any Claim against the
Released Parties to any third party. Employee further agrees to indemnify,
defend and hold harmless each and all of the Released Parties against any and
all Claims based on, arising out of or in connection with any such transfer or
assignment, or purported transfer or assignment, of any Claims or any portion
thereof or interest therein.

 

10.               Earned Salary and Benefits. Employee acknowledges receipt of
Employee's compensation and benefits earned and vested through the Termination
Date.

 

11.               Continued Obligation Regarding Disclosure of BBSI Information.
Employee acknowledges and reaffirms his continuing duties to protect information
of BBSI, as stated in Paragraph 7 of his Employment Agreement with BBSI, which
became effective October 1, 2001. Employee further acknowledges and reaffirms
BBSI’s continuing rights to enforce that paragraph, including the right to
injunctive relief, in addition to any other rights, damages, or remedies BBSI
may have in law or equity. Pursuant to the Defend Trade Secrets Act of 2016, 18
U.S.C. § 1833(b), Employee will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a proceeding, if such filing is made under
seal.

 

12.               Continuing Covenants of Employee. Employee acknowledges and
reaffirms his covenants to BBSI, as stated in Paragraph 8 of his Employment
Agreement with BBSI, which became effective October 1, 2001. Those covenants
include Employee’s covenants not to compete, and not to solicit BBSI customers
or employees. Employee further acknowledges and reaffirms BBSI’s continuing
rights to enforce that paragraph, including the right to injunctive relief, in
addition to any other rights, damages, or remedies BBSI may have in law or
equity.

 

13.               Continuing Duty to Cooperate. Employee agrees to cooperate
with BBSI in the defense of third-party legal claims or administrative charges
that concern events that occurred during Employee’s tenure at BBSI. Employee
agrees to make himself reasonably available after the Termination Date to assist
BBSI in defense of those claims or charges. Employee will be reimbursed for
expenses incurred in connection with such cooperation and to the extent that
such cooperation exceeds 20 hours Employee will be compensated at the rate of
$700 per hour.

 

14.               Non-disparagement. The Parties agree that they wish to end
their relationship and part company in an amicable manner. Accordingly, and
except as otherwise permitted under paragraphs 5 and 8 or as otherwise required
by law, Employee agrees to not disparage, criticize, or demean Company, its
work, services, or personnel to any third party or through any media, social
media platform, or other publication. In addition, except as otherwise required
by law, Company agrees that its officers and directors as of the Effective Date
of this Agreement will not disparage, criticize, or demean Employee or his work
or services to any third party or through any media, social media platform, or
other publication. Nothing in this Agreement shall be construed to limit any
person’s ability to communicate with any Government Agencies regarding a
potential violation of federal or state laws or regulations.

 



SEPARATION AND RELEASE AGREEMENT

Page 3 of 7 

 

 

15.               Return of BBSI Property. Employee represents and warrants that
Employee has made reasonable efforts to locate BBSI property he may possess and
has or shall promptly return to BBSI all such property in Employee's possession,
including, but not limited to computers, phones, smart phones, tablets,
electronic storage devices, customer information, and all tangible and
intangible property belonging to BBSI or relating to Employee's employment with
BBSI. Employee further represents and warrants that to the best of his knowledge
Employee has not retained copies, electronic or otherwise, of such property. If
Employee discovers additional BBSI property in his possession in the future,
Employee shall promptly return it.

 

16.               Age Discrimination in Employment Act Acknowledgments. In
conjunction with the Age Discrimination in Employment Act:

 

A.                 Employee acknowledges that Employee has had a reasonable time
within which to consider this Agreement before executing it, and that no one
coerced or hurried Employee into executing this Agreement;

 

B.                 Employee acknowledges that Employee has carefully read and
fully understands all of the provisions of this Agreement, and declares that the
Agreement is written in a manner that Employee understands;

 

C.                 Employee acknowledges that Employee understands that Employee
is, through this Agreement, releasing BBSI and all Released Parties from any and
all claims Employee may have against them and that this Agreement constitutes a
release and discharge of claims arising under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621-634, including the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626(f) (“OWBPA”);

 

D.                 Employee declares that Employee’s agreement to all of the
terms set forth in this Agreement is knowingly and is voluntary;

 

E.                  Employee knowingly and voluntarily intends to be legally
bound by the terms of this Agreement;

 

F.                  Employee acknowledges and agrees that through this
Agreement, Employee is receiving consideration in addition to anything of value
to which Employee is already entitled;

 

G.                 Employee acknowledges that Employee was advised and hereby is
advised in writing to consider the terms of this Agreement and consult with an
attorney of Employee’s choice prior to executing this Agreement;

 

H.                 Employee acknowledges that Employee understands that rights
or claims that may arise after the date this Agreement is executed are not
waived;

 



SEPARATION AND RELEASE AGREEMENT

Page 4 of 7 

 

 

I.                    Employee understands that Employee has twenty-one (21)
days to consider this Agreement, and in the event Employee decides to execute
this Agreement in fewer than twenty-one (21) days, Employee has done so with the
express understanding that Employee has been given and declined the opportunity
to consider the Agreement for a full twenty-one (21) days and is knowingly and
voluntarily waiving the balance of the twenty-one (21) day period;



J.                    Employee acknowledges that changes to the form of this
Agreement, whether material or immaterial, shall not restart the running of the
twenty-one (21) day period; and

 

K.                 Employee acknowledges that Employee may revoke this Agreement
at any time within seven (7) days after Employee executes the Agreement and that
this Agreement is not effective or enforceable until the eighth day following
the execution of the Agreement.

 

17.               Return and Revocation of Agreement. This Agreement must be
signed by Employee and delivered to BBSI by the close of business on April 24,
2020, or the separation pay offer contained within this Agreement will
automatically terminate. The signed Agreement must be personally delivered to
P.K. Runkles-Pearson, Miller Nash Graham & Dunn LLP, 111 SW Fifth Ave., Suite
3400, Portland OR 97201, mailed to and received by her, or emailed to her at
p.k.runkles-pearson@millernash.com, with the original to follow via mail.
Employee shall have seven (7) days after signing and returning this Agreement to
revoke Employee’s approval and void the Agreement in its entirety. Any
revocation of this Agreement within this seven (7) day period should be
submitted in writing and state “I hereby revoke my agreement to the Employment
Separation Agreement and General Release.” The revocation must be personally
delivered to P.K. Runkles-Pearson, Miller Nash Graham & Dunn LLP, 111 SW Fifth
Ave., Suite 3400, Portland OR 97201, mailed to and received by her, or emailed
to her at p.k.runkles-pearson@millernash.com with the original to follow via
mail. Regardless of the delivery method, Ms. Runkles-Pearson must receive the
revocation within seven (7) days of the date this Agreement was signed by
Employee and returned to Ms. Runkles-Pearson. If Employee revokes and voids this
Agreement, Employee will not be entitled to the separation pay identified in
Paragraph 3.

 

18.               Other Terms. BBSI cannot guarantee whether or not Employee
will be found eligible for or will be provided benefits under any claim made for
unemployment.

 

19.               No Admission of Liability. This Agreement shall not be in any
way construed as an admission by BBSI that it has acted wrongfully with respect
to Employee or any other person.

 

20.               Binding Effect. This Agreement shall be binding on the Parties
and their heirs, administrators, representatives, executors, successors and
assigns and shall inure to their benefit and that of their heirs,
administrators, representatives, executors, successors and assigns.

 

21.               Severability. The provisions of this Agreement are severable.
If any provision of this Agreement is held to be invalid or unenforceable, it
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

22.               Entire Agreement. This Agreement sets forth the entire
agreement between BBSI and Employee and supersedes all prior oral or written
agreements or understandings, if any, between BBSI and Employee concerning the
subject matter of this Agreement. This Agreement may not be altered, amended or
modified, except by a subsequent written document signed by BBSI and Employee.

 



SEPARATION AND RELEASE AGREEMENT

Page 5 of 7 

 

 

23.               Waiver. The failure of any Party to insist upon strict
performance of any of the terms and provisions of this Agreement shall not be
construed as a waiver or relinquishment of any such terms or conditions or of
any other term or condition and the same shall be and remain in full force and
effect. No waiver shall be claimed as to any term or provision of this Agreement
unless such waiver is in writing and signed by the Parties.

 

24.               Attorneys' Fees. The Parties agree to pay their own attorney
fees and costs incurred in the preparation and review of this Agreement. In the
event of any dispute or legal or equitable action arising from this Agreement,
the substantially prevailing party shall be entitled to its reasonable
attorney's fees and costs.

 

25.               Governing Law, Venue and Forum. This Agreement shall be
construed in accordance with the laws of the state of Washington. The Parties
agree that the proper venue for any proceeding brought in state court pursuant
to this Agreement shall be in Clark County, Washington.

 

26.               Code Section 409A. This Agreement is intended to be
interpreted and applied so that the payments and benefits set forth herein will
be exempt from the requirements of Internal Revenue Code Section 409A.
Accordingly, to the maximum extent permitted, this Agreement will be interpreted
to be exempt from Internal Revenue Code Section 409A.

 

27.               Acknowledgment by Employee.

 

A.       Employee acknowledges that Employee was free to and was advised and
encouraged to retain an attorney to thoroughly discuss all aspects of this
Agreement, and specifically, Employee's knowing and voluntary waiver and release
of rights as provided in paragraph 4, above. Employee has carefully read and
fully understands all the provisions of this Agreement, and Employee is
knowingly, voluntarily and of Employee's own free will entering into this
Agreement.

 

B.       Employee acknowledges that the separation pay Employee is to receive
under the terms of this Agreement in exchange for Employee's release and waiver
is consideration to which Employee would not otherwise be entitled and that the
consideration set forth herein is adequate and satisfactory.

 

C.       Employee acknowledges that Employee's employment with BBSI has been
permanently and irrevocably severed on or before the Termination Date and that
BBSI has no obligation to re-hire, re-employ, recall or hire Employee in the
future.

 

[signature page follows]

 

SEPARATION AND RELEASE AGREEMENT

Page 6 of 7 

 

  

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

Read, Understood and Agreed to:

 



Employee:         /s/ Michael Elich   Michael L. Elich         Date: 4/22/2020  
      Barrett Business Services, Inc.:               By: /s/ Gary Kramer        
Its: President and Chief Executive Officer         Date: 4/22/2020  

 



SEPARATION AND RELEASE AGREEMENT

Page 7 of 7 

 

